Exhibit 99.1 Collectors Universe Exits Jewelry Grading Businesses To Focus Resources on its Collectibles Grading and Services Businesses NEWPORT BEACH, CA – March 2, 2009 - Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, today announced that it has decided to exit the business of authenticating and grading diamonds and colored gemstones, effective immediately. The Company will be continuing to license the Gemprint identification technology and related patents and has retained Howard Pomerantz to continue to manage the licensing effort. Michael Haynes, Chief Executive Officer, stated, “We incurred impairment charges with respect to our jewelry businesses at June 30, 2008 and again at December 31, 2008, due to the severity of the economic recession and the worsening of the credit crisis in the United States and the resulting uncertainties as to the level of revenues we could expect from our jewelry businesses in future periods.
